DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
The Applicant’s amendment filed on September 13, 2021 was received.  Claim 37 was canceled.  Claims 16 was amended.  Claim 38 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 26, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
degreasing device, surface-treating device, flux application device in claims 16 and 37;
stripping device in claims 21 and 38;
rinsing device in claims 22;
drying device in claim 23;
cooling device in claim 24;
after-treatment device in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “degreasing device” in claims 16 and 37 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “degreasing the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the degreasing device has/have been interpreted as a degreasing tank (pg. 28, lines 15-20) and equivalents thereof.
Claim limitation “surface-treating device” in claim 16 and 37 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “the chemical, mechanical or chemical and mechanical surface-treatment of the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”

Claim limitation “flux application device” in claim 16 and 37 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “applying a flux to the surface of the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the flux application device has/have been interpreted as a flux tank (pg. 29, lines 5-10) and equivalents thereof.
Claim limitation “stripping device” in claims 21 and 38 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “stripping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21 and 38 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 31, lines 20-25). See MPEP 2181(II)(A).
Claim limitation “rinsing device” in claim 22 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “rinsing” without reciting sufficient structure to 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the rinsing device has/have been interpreted as a rinsing tank (pg. 28, lines 20-23) and equivalents thereof.
Claim limitation “drying device” in claim 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “drying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 23 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 29, lines 20-23). See MPEP 2181(II)(A).
Claim limitation “cooling device” in claim 24 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “cooling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 24 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 30, lines 6-10). See MPEP 2181(II)(A).
Claim limitation “after treatment device” in claim 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic device” coupled with functional language “after treatment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as being unpatentable over Maxwell et al. and Saloom et al. on claim 37 is withdrawn because the claim has been canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Maxwell (US 3,639,142) and Saloom (US 3,978,816) on claims 16-28 are maintained.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 3,639,142) in view of Saloom (US 3,978,816).
In regards to claims 16 and 37, Maxwell teaches an apparatus for hot dip galvanization of a plurality of angles/substrate (15, components) comprising:
a conveying device comprising a roller conveyor-11, conveyor transfer section-30 and conveyor-33 (good carrier) (fig. 1-2; col. 1, line 75- col. 2, line 15 , col. 3, lines 1-10);
an alkaline spray wash cabinet (17, degreasing device) jets alkaline washing solution are impinged upon the substrate to degrease the angles (fig. 1; col. 1, lines 48-55);
an acid cabinet (25, surface treatment device) sprays of hydrochloric acid onto the angles (fig. 1; col. 1, lines 60-65);
a flux spraying apparatus-27 (flux application device) which sprays flux onto the angles -15 (fig. 1; col.1, lines 65-75);

Maxwell teaches a separating and singling device comprising: a conveyor-33 and a crane tracks-43 which moves a c-hook arrangment-41 (separating and singling means), where the c-hook arrangment-41 collects the angles from a plurality of angles on the conveyor-33 and provides immersion and emersion of the angles into and out of the galvanizing pot-39 (fig. 1-2; col. 2, lines 30-75).  
Maxwell teaches the separating and singling device is between the flux spray apparatus-27 and galvanizing pot-39 (fig. 1).
Maxwell does not explicitly teach the separation and singling out where each component is precisely manipulated and treated by means of specific rotating and steering movements upon emersion from the galvanizing bath, and
wherein the separating and singling means is designed or equipped in such a way that all of the components separated and singled out from the grouped plurality of components attached on the goods carrier are moved, after emersion, in an identical way and such that drip edges or drip streaks are removed.
However, Saloom teaches an apparatus for moving elongated objects through a hot dip galvanizing kettle-10, where a conveyor system-24 and chain conveyor-34/40 supplies a plurality of objects (26) to a kettle-10 (fig. 1-2; col. 4, lines 40-55).  
Saloom teaches the objects are then supplied to a U-shaped screw feeding mechanism comprising screws-51-53 which move the objects through a straight feed section-55, an arcuate traversal section-56 and then to a straight drag out section-57, where the sections provide 
Saloom teaches the objects are individually removed from the U-shaped screw feeding mechanism using removal rollers-76/77 (fig. 2-4; col. 6-line 65- col. 7-line 5, col. 7, lines 60-68).
Saloom teaches the straight feed section-55 individually supplies the plurality of objects from the chain conveyor-34/40 to the kettle, where screws-51-53 of at least the straight drag out section-57 and removal rollers-76/77 move the objects from the kettle with specific rotating and steering movements such as tilting the objects (fig. 2-4; col. 7, lines 20-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the apparatus for moving elongated objects through a hot dip galvanizing kettle of Saloom onto the separating and singling device comprising of Maxwell because Saloom teaches it will provide control of movement of objects within the kettle which provide control to the thickness formed on the objects (col. 3, lines 20-30).
With regards to the recitations “the system is configured to operate in a discontinuous operation”, “component is precisely manipulated and treated by means of specific rotating and steering movements upon emersion from the galvanizing bath” and “a single component separated and singled out from the grouped plurality of components attached on the goods carrier are moved, after emersion, in an identical way and such that drip edges or drip streaks are removed”, each merely recite an intended use and thus do not further structurally limit the apparatus as claimed (MPEP 2114).
In regards to claim 17, Maxwell and Saloom as discussed above, where Maxwell teaches the separating and singling device is downstream of (subsequent) the alkaline spray cabinet-17 and the flux spray apparatus-27 (fig. 1-2).
In regards to claim 19, Maxwell and Saloom as discussed above, where Saloom teaches each object separated and singled out undergoes immersion into an immersion region of the galvanizing pot/kettle and is then moved from the immersion region to an adjacent emersion region and is subsequently emersed in the emersion region (fig. 2).
In regards to claim 20, Maxwell and Saloom as discussed above, where Saloom teaches each object are guided through the galvanizing bath in an identical way (fig. 2).
In regards to claims 21 and 38, Maxwell and Saloom as discussed above, where Maxwell teaches downstream (subsequent) of the galvanizing pot-39, is inclined skids-55 (stripping device) which provides an effect where excess molten zinc is reflowed back onto the substrate-15 from an edge, which prevents sharp edges deposits (fig. 2; col. 3, lines 8-35).
In regards to claim 22, Maxwell and Saloom as discussed above, where Maxwell teaches a washer-18 (rinsing device) rinse the angles with water (fig. 1; col 1, lines 50-55).
In regards to claim 23, Maxwell and Saloom as discussed above, where Maxwell teaches an air knife-29 (drying device) downstream of the flux spray apparatus (fig. 1; col 1, lines 65-75).
In regards to claims 24-25, Maxwell and Saloom as discussed above, where Maxwell teaches water quench-57 (cooling device/after-treatment device) is provided downstream of the galvanizing pot/kettle (fig. 1; col. 3, lines 13-18).
In regards to claims 26-27, these claims recite the material worked upon by the system, which do not structurally limit the apparatus as claimed (MPEP2115).

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
The combined teaching of Maxwell et al. and Saloom only teach the use of a particular form of zinc having a specific impurity according to specifications for that material and do not teach a galvanization system that utilizes a zinc/aluminum alloy in liquid molten form. One skilled in the art would recognize this small level of aluminum as simply an impurity that Maxwell et al. determined had a beneficial effect. As noted above, like Maxwell et al., Saloom teaches a galvanizing bath that only includes molten zinc. Applicant respectfully submits that Maxwell et al. does not teach a zinc/aluminum alloy.
Applicant’s invention began with the realization that a process for galvanizing individual singled-out components provided the ability to create a device that could utilize one series of rotating and steering movements for processing one collection of components (a fender) and alter the rotating and steering movements for processing another collection of components (a door). This ability does not exist for either the systems taught by Maxwell et al. or Saloom (systems specifically designed to galvanize specific “elongated objects”... tubes and angles), or any combination thereof, and clearly distinguishes Applicant’s claimed hot-dip galvanizing system from the systems taught by Maxwell et al., Saloom, and any possible combination thereof. 
Applicant respectfully submits that the system provided by Maxwell et al. for his continuous operation was not designed or made to carry out the tasks Applicant's separating and singling device was designed to carry out as part of Applicant's discontinuous operation, and to 
Applicant's hot-dip galvanization system is configured (designed) to be operated in a discontinuous manner...galvanizing a single component al time, which places specific and different structural requirements on the system utilized. One example, as illustrated in Figure 4, is tine need for a space for temporarily storing the group of components after the flux application device (where multiple components are treated at the same time) and before the hot-dip galvanizing device (where one single component at a time is selected to be individually immersed, and emersed from the galvanizing bath).
The Maxwell et al. skit means is not designed to allow excess zinc to flow off the component that is emersed from the galvanizing bath, but instead only allowing the excess zinc to be respread on the surface of the galvanized angles creating an even but thicker layer of zinc. Unlike the Maxwell et al. device, Applicant's stripping device removes (strips off) excess zinc from the surface of the freshly galvanized component and then redistributes the remaining molten zinc to provide a uniform zinc layer.

In response to Applicant’s arguments, please consider the following comments:
Applicant’s arguments directed to the composition of the molten bath of the prior art does not provide a structural distinction over the prior art.  As prior art’s bath contains a liquid molten metal, the prior art’s bath will be capable of containing a zinc/aluminum alloy in a 
Further, Bottanelli (US2011/0195191) does correlate a zinc-alloy containing aluminum with a composition of 0.01 and 0.1 wt% (abstract, claim 2).  As Maxwell and Bottanelli teach 0.01wt% aluminum in the composition, one of ordinary skill in the art will recognize the molten zinc bath maybe interpreted as a zinc/aluminum alloy bath.  If applicants believe the composition of the galvanizing bath represent a structural distinction over the prior art, the claim should include the percent range of aluminum which applicants intend to be zinc/aluminum alloy and explain how the structure of prior art’s bath could not contain the claimed composition.
Applicant’s arguments directed to a process for galvanizing individual singled-out components provided the ability to create a device that could utilize one series of rotating and steering movements and altering the rotating and steering movements for processing another collection of components are functions not found in the claim.  Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As indicated by applicants, the prior art does provide tilting, where as indicated by applicants the motions necessary maybe determined by one skilled in the art.  Therefore one of ordinary skill in the art will appreciate that if a single tilt is required, this represents a specific rotating and steering movement and if a multiple tilting changes are required, this represents a different specific rotating and steering movement.  Applicants’ argument does not indicate a structural element found within the separating and singling out device and means which is structurally different the element(s) of the cited prior art of Maxwell and Saloom.  
In response to applicant's argument that “Maxwell et al. for his continuous operation was not designed or made to carry out the tasks Applicant's separating and singling device was designed to carry out as part of Applicant's discontinuous operation”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
As explained above, the c-hook arrangment-41 of Maxwell represents a structure that is capable of separating and singling out from a group. Applicant's argument do not clearly highly how the claimed handling member is structurally different than the c-arrangement of Maxwell.  The examiner has reviewed the specification to extrapolate the structure of the handling member, however the best illustration for the handling member would be found in the drawings which depict an arm/support.  It is the examiner’s opinion the c-hook arrangement-41 of Maxwell meets the claimed separating and singling device as claimed and described in the specification.  
In response to applicant's argument that “Applicant's hot-dip galvanization system is configured (designed) to be operated in a discontinuous manner”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As Maxwell teaches the conveyor-33 which is capable of providing a space for supporting multiple substrates which need to be treated in the galvanizing pot-39, it the examiner’s opinion that the prior art combination of Maxwell and Saloom is capable to function 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stripping device removes (strips off) excess zinc from the surface of the freshly galvanized component and then redistributes the remaining molten zinc to provide a uniform zinc layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Binu Thomas/Primary Examiner, Art Unit 1717